08-5488-cv
Voss v. United States


                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE
32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A
PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH
THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


     At a stated term of the United States Court of Appeals for
the Second Circuit, held at the Daniel Patrick Moynihan United
States Courthouse, 500 Pearl Street, in the City of New York, on
the 13th day of January, two thousand ten.

PRESENT:
                   WILFRED FEINBERG,
                   ROBERT A. KATZMANN,
                           Circuit Judges,
                   T.S. ELLIS, III,*
                           District Judge.

__________________________________________

John J. Voss, Jr.,

                   Plaintiff-Appellant,

                   v.                                                 08-5488-cv

United States of America, Albany VA Medical
Center, Department of Veteran Affairs,

                   Defendants-Appellees.

__________________________________________




         *
         The Honorable T.S. Ellis, III, of the United States District Court for the District of
Virginia, sitting by designation.
FOR APPELLANT:         John J. Voss, Jr., pro se, Albany, NY.

FOR APPELLEES:         Andrew T. Baxter, United States Attorney for
                       the Northern District of New York; Paula Ryan
                       Conan, Assistant United States Attorney,
                       Syracuse, NY.



     Appeal from a judgment of the United States District Court

for the Northern District of New York (McAvoy, J.).

     UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court be AFFIRMED.

     Appellant John J. Voss, Jr., pro se, appeals the district

court’s sua sponte dismissal of his complaint for lack of subject

matter jurisdiction.    We assume the parties’ familiarity with the

underlying facts and procedural history of the case, as well as

the issues on appeal.

     We review a district court’s rulings on subject matter

jurisdiction de novo, see S.E.C. v. Berger, 322 F.3d 187, 191 (2d

Cir. 2003), bearing in mind that a pro se plaintiff’s complaint

should be liberally construed to raise the strongest argument

that it suggests, see Graham v. Henderson, 89 F.3d 75, 79 (2d

Cir. 1996).   Under the Federal Rules, if a court “determines at

any time that it lacks subject-matter jurisdiction, the court

must dismiss the action.”    Fed. R. Civ. P. 12(h)(3); accord Cave

v. E. Meadow Union Free School Dist., 514 F.3d 240, 250 (2d Cir.

2008)(“If a court perceives at any state of the proceedings that


                                   2
it lacks subject matter jurisdiction, then it must take proper

notice of the defect by dismissing the action.”).

     Here, the district court properly determined that it lacked

subject matter jurisdiction over Voss’s complaint, and we affirm

the district court’s judgment for substantially the same reasons

as articulated by that court.   Moreover, we have considered

Voss’s remaining claims of error and determined them to be

without merit; accordingly, there is no basis on which to

challenge the judgment of the district court.

     For the foregoing reasons, the judgment of the district

court is hereby AFFIRMED.


                                FOR THE COURT:
                                Catherine O’Hagan Wolfe, Clerk


                                By:___________________________




                                 3